Exhibit 4.1 ZBB ENERGY CORPORATION CERTIFICATE OF DESIGNATION OF PREFERENCES, RIGHTS AND LIMITATIONS OF SERIES C-1 CONVERTIBLE PREFERRED STOCK SERIES C-2 CONVERTIBLE PREFERRED STOCK SERIES C-3 CONVERTIBLE PREFERRED STOCK SERIES C-4 CONVERTIBLE PREFERRED STOCK Pursuant to Sections 180.1002 and 180.0602 of the Wisconsin Business Corporation Law Pursuant to the authority granted to and vested in the Board of Directors (the “ Board of Directors ”) of ZBB Energy Corporation, a Wisconsin corporation (the “ Corporation ”), in accordance with the Articles of Incorporation of the Corporation, as amended, the following resolutions were duly adopted by the Board of Directors: WHEREAS, the Articles of Incorporation of the Corporation provide for a class of its authorized stock known as preferred stock, comprised of Ten Million (10,000,000) shares, $0.01 par value per share, issuable from time to time in one or more series; and WHEREAS, the Board of Directors is authorized to fix the dividend rights, dividend rate, voting rights, conversion rights, rights and terms of redemption and liquidation preferences of any wholly unissued series of preferred stock and the number of shares constituting any series and the designation thereof, of any of them; and WHEREAS, it is the desire of the Board of Directors, pursuant to its authority as aforesaid, to fix the rights, preferences, restrictions and other matters relating to a series of the preferred stock, which shall consist of up to 28,048 shares of the preferred stock which the Corporation has the authority to issue, with stated value of $1000 per share, as follows: NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby adopt an amendment to the Articles of Incorporation to create a series of preferred stock that may be issued for cash or exchange of other securities, rights or property and does hereby fix and determine the rights, preferences, restrictions and other matters relating to such series of preferred stock as follows: TERMS OF PREFERRED STOCK Section 1 . Definitions . For the purposes hereof, the following terms shall have the following meanings: “ Affiliate ” means any Person that, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with a Person, as such terms are used in and construed under Rule 405 of the Securities Act. “ Alternate Consideration ” shall have the meaning set forth in Section 7(b)
